Citation Nr: 0633714	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  98-08 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of bilateral proliferative diabetic retinopathy. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The veteran served on active duty for more than 22 years 
between June 1957 and September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent 
evaluation for diabetes mellitus with diabetic retinopathy 
and bilateral cataracts.  

In a June 1998 rating decision, the RO increased the 
evaluation for diabetes mellitus with diabetic retinopathy 
and bilateral cataracts to 20 percent.

In July 2004, the RO continued the 20 percent evaluation for 
diabetes, and assigned a separate 20 percent evaluation for 
residuals of bilateral proliferative diabetic retinopathy.

In January 2006, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities, but is not 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

2.  The veteran's service-connected bilateral proliferative 
diabetic retinopathy is not manifested by active pathology.  
On February 2006 VA examination, best corrected distance 
visual acuity in the right eye was 20/40, and 20/30 in the 
left eye.  There is no evidence of concentric contraction of 
visual field to 45 degrees, but not to 30 degrees.  
3.  The veteran has not submitted evidence tending to show 
that his service-connected diabetes mellitus and/or bilateral 
proliferative diabetic retinopathy require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, but no higher, 
for service-connected diabetes mellitus are met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321, 4.7, 
4.119; Diagnostic Code 7913 (2006).

2.  The criteria for a disability evaluation in excess of 20 
percent for residuals of bilateral proliferative diabetic 
retinopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.83, 4.84a, Diagnostic 
Codes 6006, 6061-6079, 6080 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in April 2001 and January 2006 letters.  
Collectively, these letters informed the veteran to submit 
any additional evidence or information pertinent to his 
claim, informed him of the evidence required to substantiate 
the claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  The claims folder contains service medical 
records, and post-service medical records from the VA Medical 
Centers in Atlanta and Decatur, as well as private medical 
evidence.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a June 2006 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Increased Evaluation Claim for Diabetes Mellitus

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA and private 
medical evidence and the veteran's contentions.  For the 
purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the 
Board also reviewed medical evidence developed in connection 
with prior claims.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West Supp. 
2005).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

In an April 1997 rating decision, the RO continued a 10 
percent evaluation for service-connected diabetes mellitus, 
pursuant to Diagnostic Code 7913.  In a June 1998 rating 
decision, the RO increased the evaluation to 20 percent, 
effective September 30, 1996, the date of the veteran's 
increased rating claim.  The 20 percent evaluation has 
continued to the present.

A 20 percent evaluation under Diagnostic Code 7913 is 
warranted for diabetes requiring insulin and restricted diet; 
or oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation, the next higher, is warranted for diabetes 
requiring insulin, restricted diet, and a regulation of 
activities.  To warrant the next higher, a 60 percent, 
evaluation for diabetes under Diagnostic Code 7913, the 
evidence must show that diabetes requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  

On review, the Board finds that the evidence supports a 40 
percent evaluation for the veteran's service-connected 
diabetes mellitus under Diagnostic Code 7913.  A March 2006 
VA examination report shows that the veteran's diabetes 
requires insulin twice a day.  As noted by the veteran's 
representative in a September 2006 post-remand brief, the 
March 2006 examiner did not discuss, as requested by the 
Board in its January 2006 remand, whether the veteran's 
diabetes required a restricted diet or a regulation of 
activities.  Nevertheless, the Board observes that the record 
contains a VA physician's statement dated in July 2005, which 
was not discussed by the RO.  Such statement confirms that 
the veteran's diabetes mellitus requires insulin, a 
restricted diet, and a regulation of activities.  Therefore, 
the criteria for a 40 percent evaluation under Diagnostic 
Code 7913 are met.  

The Board does not find, however, that the next higher 
evaluation is warranted under Diagnostic Code 7913.  As noted 
above, there is objective evidence showing that the veteran's 
diabetes requires insulin, a restricted diet, and a 
regulation of activities.  There is also evidence reflecting 
that the veteran suffers from diabetic complications, such as 
peripheral neuropathy, nephropathy, and erectile dysfunction, 
which would not be compensable if separately evaluated.  
Nevertheless, there is no evidence showing that the veteran's 
diabetes requires one or two hospitalizations per year or 
twice a month visits to a diabetic care provider due to 
episodes of ketoacidosis or hypoglycemic reactions.  
According to the March 2006 VA examination report, the 
veteran reportedly experiences hypoglycemic episodes 
approximately twice a week.  The report also indicated that 
the veteran was hospitalized in 2001 for hypoglycemia, and 
visited the emergency room twice in the past year due to 
diabetic complications.  

Review of the evidence, however, fails to show that the 
veteran has been hospitalized due to hypoglycemia or 
ketoacidosis.  The Board observes that the veteran was 
hospitalized in 2001 due to cardiac problems, and VA medical 
evidence dated in November 2005 shows that the veteran 
visited the emergency room for respiratory problems.  
Moreover, the evidence does not show that the veteran's 
diabetes requires that he visit his diabetic care provider 
twice a month due to episodes of ketoacidosis or hypoglycemic 
reactions.  Review of the evidence reflects that the veteran 
visits the VA Diabetes Clinic only every two to three months, 
as opposed to two times per month.  The evidence does not 
show that he receives diabetic care from any other medical 
provider.  Accordingly, the Board finds that the veteran does 
not meet the criteria for an evaluation in excess of 40 
percent for his service-connected diabetes.



Increased Rating Claim for Residuals of Bilateral 
Proliferative Diabetic Retinopathy 

As discussed above, the veteran is service-connected for 
diabetes mellitus.  In a July 2004 rating decision, the RO 
assigned a separate 20 percent evaluation for the veteran's 
diabetic retinopathy, rather than including it in the 
diabetic process under Diagnostic Code 7913, as previously 
done.  The 20 percent evaluation, effective September 1998, 
has continued to the present. 

With respect to visual acuity, the percentage evaluation will 
be found from Table V of the rating schedule by intersecting 
the horizontal row appropriate for the Snellen index for one 
eye and the vertical column appropriate to the Snellen index 
of the other eye.  38 C.F.R. § 4.83a (2006).  In evaluating 
visual acuity impairment, the best distant vision obtainable 
after the best correction by glasses will be the basis of the 
rating.  38 C.F.R. § 4.75 (2006).

Diabetic retinopathy may also be evaluated under Diagnostic 
Code 6006.  Diagnostic Codes 6000 through 6009, in chronic 
form, are to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  

With regard to visual field impairment, the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
table III of VA's Rating Schedule for determining average 
concentric contraction of visual fields.  The degrees lost 
are then added together to determine total degrees lost.  
This is subtracted from 500.  The difference represents the 
total remaining degrees of visual field.  The difference 
divided by eight represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a (2006).

Under Diagnostic Code 6080, concentric contraction of visual 
field to 60 degrees, but not to 45 degrees, warrants a 20 
percent evaluation for bilateral loss.  Concentric 
contraction of visual field to 45 degrees, but not to 30 
degrees, warrants a 30 percent evaluation for bilateral loss.  
Concentric contraction of visual field to 30 degrees, but not 
to 15 degrees, warrants a 50 percent evaluation for bilateral 
loss.  Concentric contraction of visual field to 15 degrees, 
but not to 5 degrees, warrants a 70 percent evaluation for 
bilateral loss.  38 C.F.R. § 4.76a (2006).

Evidence relevant to the severity of the veteran's eye 
disability includes a "QTC" examination report dated in 
January 2001.  On examination, there was no evidence of 
active diabetic retinopathy.  Visual field testing showed a 
general constriction of the right visual field, and a mild 
constriction of the field in the left eye.  Diagnosis was 
cataract, right eye; remote retinal detachment, right eye; 
stable diabetic retinopathy, bilaterally; and ocular 
hypertension, left eye.

On February 2006 VA examination of the eyes, the veteran 
reported occasional blurring of the right eye.  On 
examination, there was evidence of PRP scarring, but no 
active retinopathy.  The veteran also had a cataract.  Best 
corrected distant visual acuity was 20/40 in the right eye, 
and 20/30 in the left eye.  Visual field testing showed a 
superior island, only without central 5 degrees in the right 
eye, and there was inferior nasal quadrantanopia in the left 
eye, which crossed midline inferiorly.  The examiner pointed 
out that current complaints were due to cataracts and not the 
service-connected residuals of diabetic retinopathy.  

On review, the Board finds that an evaluation in excess of 20 
percent is not warranted for service-connected diabetic 
retinopathy.  Medical evidence of record reflects that the 
veteran's best corrected distant acuity during the February 
2006 examination was 20/40 in the right eye, and 20/30 in the 
left eye.  Therefore, a higher evaluation is not warranted 
based on the veteran's central visual acuity.  See 38 C.F.R. 
§ 4.84a; Diagnostic Codes 6078-6079.  

As discussed above, the veteran's eye disability can also be 
evaluated based on visual field impairment.  However, visual 
field testing conducted in February 2006 fails to show 
concentric contraction of visual field to 45 degrees, but not 
to 30 degrees.  Thus, an evaluation in excess of 20 percent 
is also not warranted based on visual field impairment.  
38 C.F.R. § 4.86a, Diagnostic Code 6080.  
As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a higher evaluation.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected diabetes 
mellitus and/or diabetic retinopathy.  There is also no 
objective evidence that the veteran's case presents an 
unusual disability picture or that the veteran's diabetes 
and/or diabetic retinopathy have caused interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.




ORDER

Entitlement to a 40 percent evaluation, but no higher, for 
service-connected diabetes mellitus is granted, subject to 
the laws governing monetary awards.

Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetic retinopathy is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


